Appellant was convicted of murder in the second degree, and her punishment assessed at fifteen years imprisonment in the penitentiary.
There is but one question that we deem necessary to pass upon in this case, and that is appellant's first application for continuance. The same has all the legal requisites of a first application, and asks for a continuance for the want of three or four witnesses who reside in the city of Dallas, and the application shows that proper subpoena had been issued for same, but the return of the sheriff shows the witnesses not found. The application states the residence of each witness in the city, street and number, and says that said testimony is desired, and that appellant expects to prove by said witnesses a complete case of self-defense. Appellant and her sister, during the progress of the trial, swore to a case of perfect self-defense. This is the condition of this record. It follows that the court erred in refusing to grant the continuance.
The judgment is accordingly reversed and the cause is remanded.
Reversed and remanded.